11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Roy E. Kinsey, Jr., Individually, and         * From the County Court at Law
Energrowth, Inc.,                               Midland County,
                                                Trial Court No. CC-14,392.

Vs. No. 11-13-00084-CV                        * March 31, 2015

Law Offices of Bill Alexander, P.C.,          * Memorandum Opinion by Wright, C. J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we set aside the order of the trial court in which it granted Appellee’s
motion for judgment nunc pro tunc, and we render judgment that the nunc pro
tunc judgment entered on December 28, 2012, is void. The costs incurred by
reason of this appeal are taxed against Appellee, Law Offices of Bill
Alexander, P.C.